--------------------------------------------------------------------------------

EXHIBIT 10.01


CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (the "Agreement"), dated as of February 15, 2013, is
made by and between CCOM GROUP, INC. ("CCOM") and WILLIAM PAGANO (the
"Consultant"). The term “Company” as used herein means CCOM and its affiliates,
subsidiaries and successors and assigns.
 
In consideration of the mutual promises, terms, covenants, and conditions set
forth herein and the performance of each, it is hereby agreed as follows:
 

 
1.
Consultant confirms his resignation from all positions with the Company except
that Consultant does not resign as a director of the Company.

 

 
2.
The Company hereby engages Consultant to deal with all matters relative to the
Company’s real estate and real estate leases as the Company shall reasonably
assign to him from time to time.

 

 
3.
For all services rendered by Consultant, the Company shall compensate Consultant
at the annual rate of $60,000, payable in accordance with the Company's usual
payroll practices, subject to withholding if and only if required by law.

 

 
4.
Consultant shall be eligible for reimbursement of all business travel and other
out-of-pocket expenses reasonably incurred by Consultant in the performance of
Consultant's services pursuant to this Agreement. All reimbursable expenses
shall be appropriately documented in reasonable detail by Consultant upon
submission of any request for reimbursement, and in a format and manner
consistent with the Company's expense reporting policy.

 

 
5.
Term. The term of this Agreement shall be the two-year period beginning on this
date.

 

 
6.
Non-Competition. Consultant shall not, from the date hereof and until the first
anniversary of the date hereof (the "Restricted Period"):

 

 
a.
in any manner, directly or indirectly, be interested in, employed by, make any
loan, guaranty or other financial accommodation for, be engaged in or
participate in the ownership, management, operation or control of, or act in any
advisory, brokerage, finder or other capacity for any entity which, directly or
indirectly, then competes with the Company anywhere within the Territory (as
that term is hereinafter defined); provided, however, that Consultant may invest
in any entity which is "publicly held" and files periodic reports under the
Securities Act of 1934 so long as Consultant does not own or control securities
which constitute more than four percent of the voting rights or equity ownership
of such entity. Without limiting the generality of the foregoing, Consultant or
any entity shall be deemed to compete with the Company if at any time during the
Restricted Period Consultant or such entity engages in any aspect of the
business of distributing products or services for heating ventilation and air
conditioning ("HVAC") contractors, climate control systems, appliances, or
plumbing and electrical fixtures and supplies. The term "products" includes
without limitation equipment, controls, parts, and accessories. The term
"services" includes without limitation temperature control system design and
panel fabrication, technical field support and technical training.

 

 
b.
Consultant shall not during the Restricted Period:

 



 
i.
in any manner, directly or indirectly, attempt to seek to cause any entity to
refrain from dealing or doing business with the Company or assist any entity in
doing so or attempting to do so;

 

 
ii.
employ or retain any person or entity who or which was an employee or consultant
to the Company at any time during the preceding two years; or

 

 
iii.
solicit the business of any person or entity who at any time was a customer or
active prospect of the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
7.
The “Territory” means Connecticut, Massachusetts, New Jersey, New York,
Pennsylvania and Vermont, and any other state or province or similar geographic
area in which the Company presently or hereafter owns or rents any place of
business or offices.

 

 
8.
Consultant shall indefinitely retain in confidence all of the Company’s
confidential information.

 

 
9.
This Agreement and the obligations of Consultant to the Company hereunder or
otherwise are enforceable by decrees of specific performance as well as such
other remedies as are available without the requirement of posting of a bond or
other security. If any court of competent jurisdiction determines that the
Territory, Restricted Period, the specified business limitation or any other
relevant feature of this Agreement is unreasonable, arbitrary or against public
policy, then a lesser time period, geographical area, business limitation or
other relevant feature which is determined to be reasonable, not arbitrary and
not against public policy may be enforced against the Consultant.

 

 
10.
All time periods in this Agreement shall be computed by excluding from such
computation any time during which Consultant is in violation of any provision of
this Agreement.

 

 
11.
The Company may forward a copy of this Agreement to such persons or entities as
the Company shall deem necessary to protect its interests. Consultant shall from
time to time during the Restricted Period on request of the Company promptly
advise the Company of all reasonably relevant details with respect to his then
employments and retentions, including, without limitation, the names and address
of any persons or entities for whom he performs services and the nature of such
services.

 

 
12.
The Agreement shall be governed by the internal laws of New Jersey and may not
be amended, waived or terminated orally, and it shall be binding upon and inure
to the benefit of the parties and their respective personal representatives,
successors and assigns. The federal and state courts in New Jersey shall have
exclusive jurisdiction over all matters related to this Agreement. Trial by jury
is waived. Notices must be writing. Service of process may be effected by
written notice or as otherwise provided by law.

 

 
13.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

 
14.
Consultant has had the opportunity to discuss this agreement with his lawyer.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above.
 

CCOM Group, Inc.     By: 
 
       
Name;
Michael Goldman,  
William Pagano
Title :
Chief Executive Officer    

 
 

--------------------------------------------------------------------------------